IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,967


EX PARTE JIMMY LAWSON THORNTON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 65,279 IN THE 47TH DISTRICT COURT

FROM POTTER COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to ten years' imprisonment. 
	Applicant contends that he was denied the right to appeal this sentence.  The State and
appellate counsel agree that Applicant should be able to file an out-of-time appeal due to a break-down in the system.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).
	We agree.  Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 65,279 from the 47th District Court of Potter County.  Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  Within ten days of the issuance of this opinion,
the trial court shall determine whether Applicant is indigent.  If Applicant is indigent and wishes to
be represented by counsel, the trial court shall immediately appoint an attorney to represent
Applicant on direct appeal.  All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: February 6, 2013
Do not publish